Title: From Alexander Hamilton to William Skinner, 15 August 1792
From: Hamilton, Alexander
To: Skinner, William



Sir
Treasury DepartmentAugust 15th. 1792.

As the blank draughts already in your possession, are much more than sufficient to discharge the interest which will become due the 30th. of September next on the several species of Stock standing on your books; it will supersede the necessity of making you any further remittance at this time.
I have therefore to request, that upon the receipt of this letter, you will immediately proceed to dispose of as many of the bills in question, on the Collectors of Edenton Newbern or Wilmington as will amount to two thousand five hundred dollars, to be applied to the payment of the interest afore-said.
All the draughts remaining in your hands after this operation are then to be cancelled, by cutting holes through the signatures and forwarded to this Office by the first conveyance.
I am Sir &c
William Skinner Esquire
Commissioner of Loans
North-Carolina
